Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/12/2022 has been entered.  Most of the previous 112 rejections have been withdrawn.  Examiner has also withdrawn the previous Non-Final Office Action and submitted the Non-Final Office Action contained herein.

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 6, the phrase “apply .” should be changed to –apply—.  In claim 3, line 2, the phrase “as open channel” should be changed to “as an open channel”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “an axis” in line 2 but Examiner does not know if this should be changed to “the axis” to match with the axis provided in claim 1 or if this instance of “axis” is new.  Examiner requests clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dieckmann (US 612,834).
Claim 1:  Dieckmann discloses a peristaltic pump (Figs. 1, 4), comprising a flexible membrane forming at least one bladder (c, Examiner viewing “bladder” broadly as a container, and noting that the bladder has inner/outer layers) against a support (note support a/a’) , wherein each bladder is provided with one input orifice (c1) which admits a fluid to the bladder and one outlet orifice (c2) which releases the fluid from the at least one bladder; and at least one roller bearing (g) is configured to rotate about an axis (note one of d or g’) and to apply compressive force against the at least one bladder (2) wherein the at least one bladder (2) has a shape with an apex angle (Fig. 4) against which the roller bearing presses, wherein the apex angle is between about 45 and about 110 degrees (note page 1, col. 1, lines 79-80, that the contracted top is “substantially of isosceles-triangular form in cross-section” which geometry includes an apex angle range between 45-100 degrees and which a skilled artisan would reasonably recognize in Figure 4 as a 90°/45°/45° triangle).
Claim 2:  Dieckmann further discloses that at least one bladder is located at least in part in the path of the roller bearing rotating about an axis (Figs. 1).  
Claim 4:  Dieckmann further discloses that the at least one bladder comprises a plurality of bladders (Fig. 4, note inner/outer bladder layers), characterized in that the plurality of bladders is provided with a fluidic pathway (central fluid path) between the outlet orifice of a first bladder (which would be the shared outlet of the inner/outer bladder) and the input orifice of a second bladder (which would be the shared inlet of the inner/outer bladder).
Claim 5:  Dieckmann further discloses that the plurality of bladders is provided with a common fluidic pathway from the outlet orifices of the bladders to the input orifices of the bladders (Fig. 1).
Claim 6:  Dieckmann further discloses that the bladders are configured that the compressive force applied by least one roller bearing (g) against the bladder (note bladders of c) increases the flow impedance of the bladder at the position of the roller bearing by 10 to 100-fold (see Fig. 1, Examiner noting that as flow impedence is directly correlated with the degree of opening of the bladder, when the bladder transitions from open to completely closed, the flow impedence will pass through 10 to 100-fold increases, e.g., when the bladder is 1/10th as open, its impedence will have a 10 fold increase).
Claim 7:  Dieckmann further discloses that the bladder (c) has an internal lumen with an aspect ratio of height to width of 0,1 to 1,0 (Fig. 4, Examiner noting 90°/45°/45° triangle which would yield a ratio ~.5).
Claim 9:  Dieckmann further discloses that the at least one roller bearing is configured to rotate about the axis perpendicular to the at least one bladder and/or the support (Fig. 1).
Claim 10:  Dieckmann further discloses that the roller bearings are formed as a cone (Fig. 1) and the axis of the roller bearings is provided with the same form or angle as the roller bearings (Fig. 1).

Allowable Subject Matter
Claims 3 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the prior art of record does not further disclose or reasonably teach in combination that at least one bladder is formed as open channel against a support and a protruding apex from the plane of the flexible membrane.
Regarding claim 11, the prior art of record does not further disclose or reasonably teach in combination a perfusion device for biological tissue comprising a support and a clamp to fix the biological tissue within a chamber, at least one tapered jet configured to penetrate into the biological tissue and a lid for the chamber characterized in that device further comprises a peristaltic pump according to claim 1 which is in fluid communication with the tapered jet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746